Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the documents filed on 10/11/2021: 
Claim(s) 1-9 and 14-15 (and by extension its/their dependents) have been amended. 
Claim(s) 17-20 has/have been canceled. 
Claim(s) 1-16 is/are pending in this application.
Claim(s) 1-16 have been rejected below.
Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.

For example, claim 8 depends on claim 3 and comes after claim(s) 7 which depends on claim 1. Claim 8 should come before claim(s) 7 because of its dependency on claim 3 (claim 8 should come immediately after claim 6).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.
Response to Arguments
Applicant’s arguments have been considered but are moot because the grounds of rejection in the current action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged the arguments currently presented by applicant.
Claim Interpretation
Claims 1 and 9 recited the limitations:
wherein the at least one sensor comprises at least one ground penetrating radar among a plurality of ground penetrating radars and at least one surface penetrating radar among a plurality of surface penetrating radars, wherein the at least one ground penetrating radar penetrates and captures images of subsurface regions and the at least one surface penetrating radar acquires data from a subsurface region comprising a region behind a surface of a structure, the sensor data comprising the data from the subsurface region and the images of the subsurface regions.

More specifically, applicant’s claims 1 and 9 explicitly name two types of sensors, a ground penetrating radar (GPR) and a surface penetrating radar (DPR). However, there does not appear to be any limitations which would suggest that these two sensors are not just a duplicate copies of the same component. That is, applicant has defined both of these sensors as capturing images of a subsurface (identical to “region behind a surface”) regions. Even applicant’s specification supports this positions as shown in ¶[51] reproduced below which .
[0051] Reference is made herein to surface penetrating radar (SPR) and ground penetrating radar (GPR). As used herein, SPR means any radar system that is configured to acquire data from a subsurface region. A SPR can be configured and oriented to obtain data for a subsurface region that is behind the surface of a wall, ceiling, floor or the surface surrounding a tunnel or passageway. In some instances the SPR can also obtain data for the surface. It will be recognized that a GPR system is a type of SPR system that is configured to acquire data from a region below the surface of the ground and may also acquire data for the surface of the ground. It will also be recognized that Localizing Ground-Penetrating Radar (LGPR) is just a more recent form and application of SPR. A “subsurface region”, as used herein, means a region 

As such, it would appear that any prior art that taught a GPR consistent with applicant’s claims would also inherently teach a SPR consistent with applicant’s claims. Furthermore, even if the prior art only specifically taught a single sensor, modifying the prior art to use multiple identical sensors would be obvious under MPEP 2144.04.VI.B Duplication of Parts as using more than one sensors would obviously allow greater coverage of an area.
It is noted that for the rejection of record, this interpretation is not relied upon since the primary reference does have different distinct sensors that can read on both limitations however applicant is being made aware of this alternate interpretation so they can be better informed when/if amending their claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simula (US 2019/0049574) in view of Weil (US 2017/0359525) and Romero (US 2012/0173150).
With respect to claim 1 Simula teaches a method for obtaining infrastructure information using at least one sensor, comprising: 

With respect to the limitations of:
a plurality of vehicles
(b) receiving computer readable data at a remote server over a communication network from the plurality of vehicles including mobile data processing devices, wherein the computer readable data includes the images of the subsurface images captured by the plurality of ground penetrating radars and the data from the subsurface region acquired by the at least one surface penetrating radar carried by the plurality of vehicles and communicatively coupled to the mobile data processing devices, wherein the computer readable data includes location information for the subsurface images and the data acquired from the subsurface region based on a location of the plurality of vehicles when capturing the subsurface images; and 
(c) storing the computer readable data by the remote server in a database for retrieval by registered users of the remote server to display the computer readable data as infrastructure information on a display device, wherein the infrastructure information includes a display of the sensor data including subsurface images captured by the plurality of ground penetrating radars together with video captured by the at least one sensor and data from the subsurface region acquired from the at least one surface penetrating radar of the at least one sensor.  

Simula does teach receiving computer readable data (Simula Fig. 3 element 7 ¶[16-25, 29]) wherein computer readable data includes the images of the subsurface images captured by 
Simula does not explicitly teach wherein the data is collected by a plurality of vehicles nor wherein the receiving and storing steps are performed on a remote server. 
Weil teaches a method for obtaining infrastructure information using at least one sensor comprising a plurality of vehicles (Weil Fig. 1 element 10, 22 ¶[37]) and wherein the receiving and storing steps are performed on a remote server (Weil Fig. 1 element 48 ¶[53, 58]).
Thus as shown above Simula teaches a base invention of a method for obtaining infrastructure information and Weil teaches wherein the data is collected by a plurality of vehicles and wherein the receiving and storing steps are performed on a remote server. These two references are analogous to one another because both systems are drawn to a method for 
Simula further does not explicitly talk about whether or not its users must be registered in order to use and access the data of the system. 
Romero teaches a ground penetration system wherein the users must be registered prior to using the system (Romero ¶[107]).
Thus as shown above Simula teaches a base invention of a method for obtaining infrastructure information and Romero teaches wherein the users must be registered prior to using the system. These two references are analogous to one another because both are drawn to a method for obtaining infrastructure information. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Simula to apply the teachings of Romero because the teaching of wherein the users must be registered prior to using the system taught by Romero was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable 

With respect to claim 9 Simula teaches an infrastructure data monitoring and archiving system, comprising: 
at least one sensor that captures sensor data, wherein the at least one sensor is deployed on at least one vehicle (Simula Fig. 1 element 3 ¶[12]), wherein the at least one sensor comprises at least one ground penetrating radar among a plurality of ground penetrating radars (Simula Fig. 3 element 23 ¶[18]) and at least one surface penetrating radar among a plurality of surface penetrating radars (Simula Fig. 3 element 12 ¶[16]), wherein the at least one ground penetrating radar penetrates and captures images of subsurface regions (Simula Fig. 3 element 23 ¶[18]) and the at least one surface penetrating radar acquires data from a subsurface region comprising a region behind a surface of a structure, the sensor data comprising the data from the subsurface region and the images of the subsurface regions (Simula Fig. 3 element 12 ¶[16]); 
With respect to the limitations of:
a plurality of vehicles
a remote server including a database for storing computer readable data including subsurface images captured by the plurality of ground penetrating radars and the data from the subsurface region acquired by the plurality of surface penetrating radars carried by the plurality of vehicles and communicatively coupled to mobile data processing devices associated with the plurality of vehicles, communications hardware supporting communications with the mobile data processing devices over a communications network; a memory storing computer 
transmitting the computer readable data to the remote server for storage in the database and for retrieval by the registered users for displaying infrastructure information based on the received and stored computer readable data on a display device, wherein the infrastructure information includes a display of the sensor data including subsurface images captured by the plurality of ground penetrating radars together with video captured the at least one sensor.  

Although Simula does teach receiving computer readable data (Simula Fig. 3 element 7 ¶[16-25, 29]) wherein computer readable data includes the images of the subsurface images captured by the plurality of ground penetrating radars (Simula Fig. 3 element 23 ¶[18]) and the data from the subsurface region acquired by the at least one surface penetrating radar carried by the plurality of vehicles wherein the computer readable data includes location information for the subsurface images and the data acquired from the subsurface region based on a location of the plurality of vehicles when capturing the subsurface images (Simula Fig. 3 element 24 ¶[43-47]); and 
storing the computer readable data in a database (Simula Fig. 3 element 7 ¶[16-25, 29]) for retrieval by users of the remote server to display the computer readable data as infrastructure information on a display device (Simula ¶[79, 88-91]), wherein the infrastructure information includes a display of the sensor data including subsurface images captured by the plurality of ground penetrating radars together with video captured by the at least one sensor and data from the subsurface region acquired from the at least one surface penetrating radar 
Simula does not explicitly teach wherein the data is collected by a plurality of vehicles nor wherein the receiving and storing steps are performed on a remote server. 
Weil teaches a method for obtaining infrastructure information using at least one sensor comprising a plurality of vehicles (Weil Fig. 1 element 10, 22 ¶[37]) and wherein the receiving and storing steps are performed on a remote server (Weil Fig. 1 element 48 ¶[53, 58]).
Thus as shown above Simula teaches a base invention of a method for obtaining infrastructure information and Weil teaches wherein the data is collected by a plurality of vehicles and wherein the receiving and storing steps are performed on a remote server. These two references are analogous to one another because both systems are drawn to a method for obtaining infrastructure information. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Simula to apply the teachings of Weil because the teaching of wherein the data is collected by a plurality of vehicles and wherein the receiving and storing steps are performed on a remote server taught by Weil was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a method for obtaining infrastructure information taught by Simula to yield the advantage of providing better coverage via using multiple vehicle and providing a backup copy of the data thus reducing the risk of data being lost and the results would have been predictable to one of ordinary skill in the art.

Romero teaches a ground penetration system wherein the users must be registered prior to using the system (Romero ¶[107]).
Thus as shown above Simula teaches a base invention of a method for obtaining infrastructure information and Romero teaches wherein the users must be registered prior to using the system. These two references are analogous to one another because both are drawn to a method for obtaining infrastructure information. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Simula to apply the teachings of Romero because the teaching of wherein the users must be registered prior to using the system taught by Romero was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a method for obtaining infrastructure information taught by Simula to yield the advantage of only allowing authorized users to access the data thus making the data more secure and the results would have been predictable to one of ordinary skill in the art.

With respect to claims 7 and 15 Simula teaches a method, wherein: the subsurface images and the location information are provided to users for infrastructure and locations requested by a registered user (Romero Fig. 13 1310 ¶[104-106]); and the sensor data captured by the at least one sensor deployed on the at least one vehicle among the plurality of vehicles is (Simula  ¶[70, 76], Romero Fig. 13 1310 ¶[104-106]).  

With respect to claim 12, Simula as previously modified teaches an infrastructure data monitoring and archiving system wherein computer readable data further comprises the video comprising video recordings (Simula Fig. 3 element 11 ¶[15-25, 29]) 

With respect to claim 13, Simula as previously modified teaches an infrastructure data monitoring and archiving system wherein step (c) comprises displaying a map on the display device, and displaying location information on the map in association with the subsurface images associated with infrastructure information being displayed to a registered user (Simula ¶[97], Weil Fig. 8-13 ¶[46-51], Romero ¶[107]).  

With respect to claim 14, Simula as previously modified teaches an infrastructure data monitoring and archiving system wherein subsurface images and location information are provided to the registered users when changes are detected based on previously stored information related to the location where the subsurface images are captured by the at least one ground penetrating radar and to the location where the data from the subsurface region are acquired by the at least one surface penetrating radar (Simula Fig. 3 element 12, 23 ¶[16-18], Romero Fig. 13 element 1310 ¶[104-106]).  

.  

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simula (US 2019/0049574) in view of Weil (US 2017/0359525) and Romero (US 2012/0173150) and further in view of Clodfelter (US 2009/0037049).

With respect to claims 2 and 10, Simula as previously modified teaches a method wherein the computer readable data further comprises: 
images obtained by a camera and wherein the sensor data further comprises visibility data (Simula ¶[21]), weather data (Simula ¶[94], Weil ¶[40]), and lighting data (Simula ¶[21]); and 
secondary information comprising images, and video of locations associated with radar-imaged infrastructure (Simula ¶[35, 79, 88-91]).  
Clodfelter teaches a vehicle with sensors for monitoring infrastructure information wherein the sensor data further comprises sound and audio data (Clodfelter ¶[22] acoustic sensors).
.

Claim(s) 3-6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simula (US 2019/0049574) in view of Weil (US 2017/0359525), Romero (US 2012/0173150), Clodfelter (US 2009/0037049) and further in view of Van Wiemeersch (US 2019/0184841).

With respect to claims 3 and 11, Simula as previously modified teaches a method wherein: the camera comprises an imaging camera (Simula Fig. 3 element 11 ¶[15]); 
(Simula Fig. 3 element 24 ¶[43-47]); the location information further comprising the  GPS information (Simula Fig. 3 element 24 ¶[43-47]) and wherein services facilitating the computer readable data are operable to identify a source of the computer readable data (Simula Fig. 3 element 7 ¶[16-25, 29]); and 
wherein at least one vehicle is operated autonomously as the at least one ground penetrating radar penetrates and captures the images of the subsurface regions when the at least one vehicle is operated autonomously (Simula ¶[12]).  
Although Simula does not explicitly state that the GPS information and the imaging camera are used to assist in navigating the plurality of vehicles, it would appear to be obvious that the GPS information and the imaging camera are used to assist in navigating the plurality of vehicles including the at least one vehicle as the at least one ground penetrating radar penetrates and captures the images of the subsurface regions because GPS information and the imaging cameras are commonly used for such purposes. However assuming arguendo and it is not applicant has been provided with Van Wiemeersch.
Van Wiemeersch teaches a vehicle using a ground penetration sensor wherein GPS information (Van Wiemeersch ¶[44]) and the imaging camera (Van Wiemeersch ¶[37, 53]) are used to assist in navigating the plurality of vehicles including the at least one vehicle as the at least one ground penetrating radar penetrates and captures the images of the subsurface regions (Van Wiemeersch Abstract ¶[10, 37, 44, 53]).
Thus as shown above Simula teaches a base invention of a vehicle using a ground penetration radar and Van Wiemeersch teaches navigating a vehicle with GPS information and 

With respect to claim 4, Simula as previously modified teaches a method wherein computer readable data further comprises the video comprising video recordings (Simula Fig. 3 element 11 ¶[15-25, 29]) 

With respect to claim 5, Simula as previously modified teaches a method wherein step (c) comprises displaying a map on the display device, and displaying location information on the map in association with the subsurface images associated with infrastructure information being displayed to a registered user (Simula ¶[97], Weil Fig. 8-13 ¶[46-51], Romero ¶[107]).  



With respect to claim 8, Simula as previously modified teaches a method wherein the computer readable data is obtained by the at least one vehicle in the course of the at least one vehicle being navigated over roadways as an autonomous vehicle wherein the autonomous vehicle is further navigated with an assistance of the at least one ground penetrating radar and the at least one surface penetrating radar (Simula ¶[12], Romero Fig. 13 1310 ¶[104-106]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




 

/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665